VALLÉE, J.
Appeal by petitioners from a minute order denying their petition for change of name.
The ground on which the petition was denied was that petitioners had not resided within the state for at least one year prior to the filing of the petition. In Turesky v. Superior Court, 97 Cal.App.2d 838 [218 P.2d 784], it was held that the refusal to grant a change of name on that ground is arbitrary, without warrant of law, and an abuse of discretion.
On the authority of the Turesky case, the order denying the petition is reversed.
Shinn, P. J., and Wood (Parker), J., concurred.